Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 were previously rejected in the non-final office action (4/7/2021).  Applicant filed an amendment (7/6/2021) whereby claims 1, 2, 4, 5, 7-10, 15, 16, and 8-20 were amended; claims 3, 6, 11-14, and 17 were cancelled; and claims 21-23 were newly added.  Accordingly, claims 1, 2, 4, 5, 7-10, 15, 16, and 18-23 are now pending and examined in this office action.
Response to Remarks/Arguments
With respect to the 35 U.S.C. 101 rejections of claims 1-20, Applicant’s arguments/remarks have been considered but are not persuasive.  Applicant argues that non-final action fails to assert claim elements fall into any of the subgroupings for certain methods of organizing human activity. That is incorrect. Examiner identified limitations that fall into commercial interaction in page 2. Applicant argues that the claimed invention is not directed to an abstract idea under Step 2A Prong 1.  Applicant asserts in conclusory terms that “amended claim 1 recites a method for generating a delivery route without GPS information for routing the logistics package.  Therefore, the claims do not recite certain methods of organizing human activity.” (Remarks pg. 13)  Examiner respectfully disagrees.  Examiner’s position is that generating a route for package delivery is a sales activity/behavior.
In addition, Applicant argues that Examiner should classify the limitations of “determining, by the first server, logistics states each indicating a transit stage of the logistics package at one of the plurality of geographical  locations, by: constructing a classification model for classifying logistics information into a plurality of logistics states; training the classification model by using historical logistics information; and determining the logistics states corresponding to the plurality of pieces of  logistics information by using the trained classification model; [and] establishing, by the first server, a correspondence between the 
	Lastly, Applicant argues that “the claims expressly provide improvements to technology by collecting ‘a plurality of pieces of logistics information of the logistics package….[that] include no global positioning system (GPS) information for routing the logistics package[.]’” (Remarks pg. 16).  It is unclear how Applicant’s claimed invention improves an existing technology. Rather, Applicant’s claim merely receives logistics data which it evaluates in generating the delivery route of the logistics package.  Neither the generation of the route nor its transmission to individuals results in any improvement to technology. Accordingly, the 101 rejections are maintained.
In regards to the 35 U.S.C. 102/103 rejections, Applicant’s arguments/remarks have been considered, but are not persuasive.  Applicant argues that Zeng has to include GPS data in the drawing of a shipping route. (Remarks pg. 18).  Examiner respectfully disagrees with this characterization.  Zeng teaches GPS as a mere example, but GPS is not the only option which can be used for determining location information.  Zeng is, in fact, open to use methods other than GPS to provide location information. A person of ordinary skill in the art would understand that other systems suitable for determining location information can be used in Zeng. Please see below for updated 103 rejections as Applicant’s amendments necessitated new grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was 
Paragraphs [0041] & [0052] fail to provide support for the claim language “include no global positioning system (GPS) information for routing the logistics package[.]”  The specification states at paragraph [0041] that “a position/navigation apparatus may not be required to be installed on every delivery tool[.]”  However, not having a position/navigation apparatus is different from not storing GPS information. A GPS coordinate (information) can be stored in text form without requiring a receiver apparatus.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7-10, 15, 16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites obtaining [] a plurality of pieces of logistics information of the logistics package [], extracting [] identifiers of a plurality of transit stops from the pieces of logistics information, determining [] a plurality of geographical locations corresponding to identifiers of a plurality of transit stops, determining [] logistics states each indicating a transit stage of the logistics package at one of the plurality of geographical locations by constructing a classification model for classifying logistics information into a plurality of logistics states, training the classification model by using historical logistics information, determining the logistics states corresponding to the plurality of pieces of logistics information by using the trained classification model, establishing a correspondence between the logistics 
This judicial exception is not integrated into a practical application because the additional elements of a first server and a second server are generic computer components.  These additional elements, when analyzed individually and in combination, do not add meaningful limitations because it amounts to merely implementing the abstract idea using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic computer components and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 2, & 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 2, & 7-10 further narrow the abstract idea of the claims from which they depend and adds the additional element of a terminal.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claims 4, & 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 4 & 5 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the same abstract idea as claim 1.  
This judicial exception is not integrated into a practical application because the additional elements of a first server, a communication interface, and a processor are generic computer components.  These additional elements, when analyzed individually and in combination, do not add meaningful limitations because it amounts to merely implementing the abstract idea using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic computer components and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 16, & 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 16, & 20-23 further narrow the abstract idea of the claims from which they depend and adds the additional element of a terminal.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claims 18, & 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 18, & 19 further narrow the abstract idea of the claims from which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, 15, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2014/063628 A1, hereinafter “Zeng,” in view of Nightingale, Sarah, No GPS, no problem: next-generation navigation, 2016, Robohub, available at: “https://robohub.org/no-gps-no-problem-next-generation-navigation/” (Year: 2016), hereinafter, “Nightingale,” in view of Pre-grant Publication No.: US 2017/0154347 A1, hereinafter “Bateman.”
Claims 1 & 15 (Currently Amended): Zeng teaches:
extracting, by the first server, identifiers of a plurality of transit stops from the pieces of logistics information; (Zeng pg. 4, lns. 15-20)
determining, by the first server, a plurality of geographical locations corresponding to identifiers of a plurality of transit stops; (Zeng pg. 4, lns. 15-20)
establishing, by the first server, a correspondence between the logistics states and the plurality of geographical locations; (Zeng pg. 7, lns. 11-16)
sorting, by the first server, the plurality of pieces of logistics information to determine a sorting result including an order of the plurality of geographical locations based on the correspondence between the logistics states and the plurality of geographical locations; (Zeng pg. 7, lns. 11-16)
generating, by the first server, according to the order of the plurality of geographical locations, the delivery route of the logistics package that sequentially traverses2Application No.: 16/541,455Attorney Docket No.: 60YP-295062Client Ref. No.: PCT1025OUS the geographical locations. (Zeng pg. 7, lns. 11-16)
With respect to the following limitation:
obtaining, by a first server, a plurality of pieces of logistics information of the logistics package from a second server, wherein the plurality of pieces of logistics information are collected from the logistics package by the second server, and include no global positioning system (GPS) information for routing the logistics package;

	Zeng/Nightingale doesn’t explicitly teach the following; however, Bateman teaches:
determining, by the first server, logistics states each indicating a transit stage of the logistics package at one of the plurality of geographical locations, by: 
constructing a classification model for classifying logistics information into a plurality of logistics states; (Bateman [0034])
training the classification model by using historical logistics information; (Bateman [0036]) and 
determining the logistics states corresponding to the plurality of pieces of logistics information by using the trained classification model; (Bateman [0048])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zeng/Nightingale with the teachings of Bateman since “[p]roviding efficient delivery services is a challenging task with many facets. While the shipping services field has grown and matured over the years, delivery and shipping inefficiencies still cause substantial problems for shipping senders, shipping recipients, and shipping carriers alike. In particular, it can be difficult for shipping senders and/or recipients to accurately estimate transit time (and thus delivery time) for a given shipment.” (Bateman [0004])
Claims 2 & 16 (Currently Amended): Zeng/Nightingale/Bateman, as shown above, teaches all the limitations of claims 1 & 15.  Zeng also teaches:
determining, after receiving a search request of a terminal for the delivery route of the logistics package, the delivery route and returning to the terminal the delivery route. (Zeng pg. 6, ln. 26-pg. 7, ln. 3)
Claims 4 & 18 (Currently Amended): Zeng/Nightingale/Bateman as shown above, teaches all the limitations of claims 1 & 15.  Zeng also teaches: wherein determining logistics states each indicating a transit stage of the logistics package at one of the plurality of geographical locations comprises:
determining a target logistics sub-node corresponding to each piece of logistics information; (Zeng pg. 7, lns. 11-16) and
determining, according to a preset correspondence between logistics sub-nodes and logistics states, a logistics state corresponding to the target logistics sub-node. (Zeng pg. 7, lns. 11-16)
Claims 5, 7, 8, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng/Nightingale/Bateman in view of Pre-Grant Publication No.: US 2015/0324741 A1, hereinafter “Parry.”
Claims 5 & 19 (Currently Amended): Zeng/Nightingale/Bateman, as shown above, teaches all the limitations of claims 1 & 15.  Zeng/Nightingale/Bateman doesn’t explicitly teach the following; however, Parry teaches:
obtaining transfer time points corresponding to the pieces of logistics information, and establishing a correspondence between the transfer time points and the logistics states; (Parry [0026] and
generating, according to the correspondence between the transfer time points and the logistics states, a logistics state time axis of the logistics package. (Parry [0056], “For instance, pop-up box 404 includes specific details of a time and location of one or more route stops of the pending shipment as the shipment moves through transit toward its destination. Here, the pending shipment from Salem, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zeng with the teachings of Parry because “businesses are continuously seeking ways to operate more efficiently. In some instances, where a business must coordinate receiving shipments from different locations, the business may seek to more efficiently track the incoming shipments from the different locations in order to allow for timely processing of the shipments.” (Parry [0001])
Claims 7 (Currently Amended) & 21 (New): Zeng/Nightingale/Bateman as shown above, teaches all the limitations of claims 1 & 15.  Zeng/Nightingale/Bateman doesn’t explicitly teach the following; however, Parry teaches:
determining, after receiving a search request of a terminal for a delivery route of a target logistics package, a target delivery route corresponding to the target logistics package; 
determining logistics states corresponding to geographical locations in the target delivery route; and (Parry [0056], For instance, pop-up box 404 includes specific details of a time and location of one or more route stops of the pending shipment as the shipment moves through transit toward its destination. Here, the pending shipment from Salem, Oregon had a first stop at 14:15 at Salem Clinic, followed by a second stop at 15:00 at the Salem Hospital; however, at the third stop the pop-up box 404 illustrates that the shipment was received at Air-2 Cargo at 15:45 but is delayed at that location.)
returning to the terminal the target delivery route and the logistics states corresponding to the geographical locations in the target delivery route. (Parry [0056]; See also Fig. 4)

Claim 8 (Currently Amended) & 22 (New): Zeng/Nightingale/Bateman, as shown above, teaches all the limitations of claims 7 & 21.  Parry also teaches:
determining a last geographical location in the target delivery route; and (Parry [0056])
determining a logistics state corresponding to the last geographical location; (Parry [0056]) and 
wherein the returning to the terminal the target delivery route and the logistics states corresponding to the geographical locations in the target delivery route comprises: returning to the terminal the target delivery route and the logistics state corresponding to the last geographical location. (Parry [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zeng with the teachings of Parry because “businesses are continuously seeking ways to operate more efficiently. In some instances, where a business must coordinate receiving shipments from different locations, the business may seek to more efficiently track the incoming shipments from the different locations in order to allow for timely processing of the shipments.” (Parry [0001])
Claims 9, 10, 20, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng/Nightingale/Bateman in view of Pre-Grant Publication No.: US 2005/0234641 A1, hereinafter “Marks.”
Claims 9 (Currently Amended) & 23 (New):  Zeng/Nightingale/Bateman, as shown above, teaches all the limitations of claims 7 & 21.  
wherein the determining logistics states corresponding to the geographical locations in the target delivery route comprises: determining all logistics states corresponding to the geographical locations in the target delivery route; and (Marks [0036])
wherein the returning to the terminal the target delivery route and the logistics states corresponding to the geographical locations in the target delivery route comprises: returning to the terminal the target delivery route and all logistics states corresponding to the geographical locations in the target delivery route. (Marks [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zeng/Nightingale/Bateman/Parry with the teachings of Marks because “as practiced [in the prior art], each time a package is handled, a package tracking number or other identifying information (the "package identifier") and the location, time, and date are recorded in a database, often after capture by means of a bar code scanner or other automated method..” (Marks [0002])
Claims 10 & 20 (Currently Amended): Zeng/Nightingale/Bateman, as shown above, teaches all the limitations of claims 1 & 15.  Zeng/Nightingale/Bateman doesn’t explicitly teach the following; however, Parry teaches:
determining, after receiving a search request of a terminal for a delivery route of a target logistics package, preset delivery routes according to a logistics origin and a logistics destination corresponding to the target logistics package; (Parry [0019])
determining, in the determined preset delivery routes, a target delivery route corresponding to the target logistics package; and (Parry [0019])
returning to the terminal the target delivery route. (Parry [0056])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628